Alfred DICKERSON, Sr., Plaintiff-Appellee-Cross-Appellant,

                                                      v.

              ALACHUA COUNTY COMMISSION, Defendant-Appellant-Cross-Appellee.

                                                No. 98-3041.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               Jan. 14, 2000.

Appeals from the United States District Court for the Northern District of Florida. (No. 96-00142-1-CV-
MMP), Maurice M. Paul, Judge.

Before DUBINA and HULL, Circuit Judges, and HOWARD*, Senior District Judge.

        HULL, Circuit Judge:

        After he was demoted, Plaintiff Alfred Dickerson, Sr., brought statutory and constitutional claims

against his former employer, the Defendant Alachua County Commission (the "County").1 A jury awarded

Dickerson $50,000 on his § 1985(3) claim against the Defendant County for conspiracy to interfere with his

civil rights. The County appeals the denial of its motion for judgment as a matter of law on this § 1985(3)

claim. The jury found for the County on Dickerson's other claims. Dickerson cross-appeals and challenges,

inter alia, the district court's denial of his motion for a new trial based on alleged juror misconduct. After

review, we reverse the district court's $50,000 judgment for Dickerson on his § 1985(3) claim and affirm the

judgment for the Defendant County on Dickerson's other claims.

                                      I. FACTUAL BACKGROUND

        Plaintiff Dickerson, an African-American, began working for the County as a corrections officer at

the Alachua County Corrections Center (the "County jail") in 1970. By 1994, Dickerson had been promoted


   *
     Honorable Alex T. Howard, Jr., Senior U.S. District Judge for the Southern District of Alabama,
sitting by designation.
   1
    Dickerson also named County employees Gary Brown, William Krider, Charles King, and other
County and jail officials, in both their individual and official capacities, as defendants. However, these
individual defendants were voluntarily dismissed by stipulation of the parties on September 5, 1997,
leaving only the County as a defendant.
to lieutenant and was responsible for supervising one of three shifts of corrections officers at the jail.

However, Dickerson was demoted to sergeant after an investigation of the County jail's operations following

an inmate's escape.

        The inmate, Richard Meissner, escaped through the recreation yard in a newly constructed section

of the jail on March 2, 1994. Meissner escaped around 9:50 P.M. during Shift III, supervised by Lieutenant

Steven Roberts. Plaintiff Dickerson was not on duty when Meissner escaped. However, Dickerson

supervised the officers who worked on the next shift, which was Shift I, from 11:00 P.M. to 7:30 A.M.

Officers on Shift I discovered Meissner's absence around 4:00 A.M. on March 3, 1994, and reported Meissner

missing.

        According to Plaintiff Dickerson, Meissner was able to escape in part because jail managers,

including Captain Gary Brown, received advance notification about Meissner's escape plans from the Florida

Highway Patrol but failed to file an incident report, move Meissner to a more secure area, or take other

appropriate action. Dickerson also claims that Meissner managed to escape because the County had installed

substandard fencing in the recreation yard and because Lieutenant Roberts, who was on duty when Meissner

escaped, left the door to the recreation yard open until 10:00 P.M. even though standard custodial practice

dictated that the door be closed at 8:00 P.M.

        After Meissner's escape, both the County jail and the State Department of Corrections ("DOC")

conducted investigations. Captain Brown conducted the jail's initial internal investigation. Later, Lieutenants

Charles King and William Krider conducted another internal investigation, in conjunction with an

investigation by Jack Schenck, who was an inspector for the DOC. Dickerson claims that serious conflicts

of interest should have precluded County jail employees King and Krider from participating in the

investigation. According to Dickerson, Krider knew about Meissner's escape plan in advance and failed to

file an incident report, and King, who was responsible for the jail's officer training, knew that he did not have

enough trained officers to staff the new section of the jail.
        After completing the investigation for the DOC, Inspector Schenck issued a report citing the County

jail for violating a newly-enacted state rule about posting uncertified officers alone in housing units where

inmates are confined. Schenck only cited the jail for violations of the rule that occurred during Shift I—the

shift supervised by Dickerson—not during Shift III, when the escape actually occurred. Schenck did not cite

the jail for any violations relating to the officers' conduct before or during the escape. County jail employees

King and Krider subsequently filed their own report, which also focused in large part on the posting of

uncertified officers during Shift I.

        As a result of these investigations, Dickerson and six other officers were disciplined. Dickerson's

discipline took the form of a demotion from lieutenant to sergeant. Three other African-American officers

who worked on Dickerson's Shift I also were demoted. No other officers were demoted. The supervisory

staff from Shift III, during which the escape occurred, received only written warnings.

        Dickerson claims that his demotion resulted from a conspiracy among Caucasian jail officers and

managers, including Brown, King, and Krider. According to Dickerson, these conspirators wanted to shift

the blame for the highly-publicized escape to Dickerson and other African-American officers on his shift.

Dickerson alleges that the conspirators knew that the posting of uncertified officers did not actually cause the

escape, but used the violations of the newly enacted rule as a way to hold Dickerson and the other African-

American officers responsible for Meissner's escape.

                                       II. PROCEDURAL HISTORY

        On June 6, 1996, Dickerson's original complaint was filed in state court, but the County subsequently

removed the case to federal court. Thereafter, the district court allowed Dickerson to amend his complaint.

Dickerson's third amended complaint, filed February 10, 1997, asserted eight statutory and constitutional

claims against the County. In addition to his conspiracy claim under 42 U.S.C. § 1985(3), Dickerson brought

race discrimination claims under Title VII, 42 U.S.C. § 1981, and state law; an Equal Protection claim; and

civil rights claims under 42 U.S.C. § 1983 (alleging violations of his constitutional liberty interest, his free

speech rights, and his due process rights).
        On August 15, 1997, the County moved for summary judgment on Dickerson's § 1985(3) and § 1981

claims. The district court granted the motion as to Dickerson's § 1981 claim but denied it as to his § 1985(3)

conspiracy claim. The district court also denied a subsequent County motion for partial summary judgment

on the remaining claims.

        Discovery closed in early November 1997. On February 24, 1998, one week before the pre-trial

conference, Dickerson sought leave to file a fourth amended complaint in order to add the DOC and three

individual DOC employees as defendants for purposes of the § 1985(3) conspiracy claim. The district court

denied Dickerson's motion. The district court determined, inter alia, that allowing Dickerson's amendments

would result in undue delay and prejudice to the County and that Dickerson had offered no satisfactory reason

why this amendment had not been requested earlier. The district court also observed that Dickerson had filed

a separate action in state court against the DOC and the individual DOC employees, and thus a forum was

available for Dickerson to pursue his claims against the DOC and its employees.

        The case against the Defendant County proceeded to trial on April 6, 1998. At the close of the

evidence, the County moved for judgment as a matter of law on all remaining claims. The district court

granted the County's motion only as to Dickerson's procedural due process claim. The remaining claims were

submitted to the jury, which returned a special verdict for Dickerson on his § 1985(3) conspiracy claim

against the County and for the County on Dickerson's other claims. The jury awarded Dickerson $50,000

in non-economic compensatory damages. The court entered judgment for Dickerson on April 24, 1998.

        After the jury was dismissed, the County renewed its motion for judgment as a matter of law on the

§ 1985(3) claim. Dickerson moved for judgment as a matter of law, or in the alternative, a new trial on his

Title VII, Equal Protection, and First Amendment claims. The district court denied both motions.2 The

County timely appealed, and Dickerson timely cross-appealed.

                                      III. STANDARD OF REVIEW




   2
    The district court reserved ruling on the parties' motions for attorneys' fees and costs pending the
outcome of this appeal.
         This Court can reverse a jury's verdict if the district court erred in not granting a defendant's motions

for judgment as a matter of law. Von Stein v. Brescher, 904 F.2d 572, 578 (11th Cir.1990). We review a

district court's denial of a motion for judgment as a matter of law de novo, applying the same legal standards

used by the district court. Dade County v. Alvarez, 124 F.3d 1380, 1383 (11th Cir.1997), cert. denied, 523
U.S. 1122, 118 S. Ct. 1804, 140 L. Ed. 2d 943 (1998); Shukla v. BP Exploration & Oil, Inc., 115 F.3d 849,

851 (11th Cir.1997).

                                              IV. DISCUSSION

         After review, we find that only the two main issues raised in the County's direct appeal merit

discussion, to wit: (1) whether a Title VII claim preempts a § 1985(3) claim where the same conduct

underlies both claims, and (2) whether the intracorporate conspiracy doctrine applies in a § 1985(3) case

against a government entity and its employees.3 The Title VII preemption issue is an issue of first impression

in this circuit.

A.       Title VII Preemption

          Although this circuit has not previously addressed Title VII's preemptive effect in the context of

claims under 42 U.S.C. § 1985(3),4 this circuit has resolved the issue for claims under 42 U.S.C. § 1983. In


     3
    In his cross-appeal, Dickerson argues that the district court erred (1) in denying his motion to strike
the order dismissing the individual defendants based on fraud in the inducement; (2) in denying his
motion to add the State Department of Corrections and three of its employees as defendants; (3) in
denying his motion for a new trial based on alleged juror misconduct; and (4) in denying his request for a
hearing under Batson v. Kentucky, 476 U.S. 79, 96-97, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). After
review, we find no reversible error and affirm the judgment of the district court as to these claims without
further discussion. See 11th Cir. R. 36-1.
     4
    Section 1985(3) provides for the recovery of damages by a party who is injured as a result of a
conspiracy to deprive any person or class of persons of the equal protection of the laws or of equal
privileges and immunities under the laws:

                           If two or more persons in any State or Territory conspire ... for the purpose of
                   depriving, either directly or indirectly, any person or class of persons of the equal
                   protection of the laws, or of equal privileges and immunities under the laws ... [and] if
                   one or more persons engaged therein do, or cause to be done, any act in furtherance of the
                   object of such conspiracy, whereby another is injured in his person or property, or
                   deprived of having and exercising any right or privilege of a citizen of the United States,
                   the party so injured or deprived may have an action for the recovery of damages
                   occasioned by such injury or deprivation, against any one or more of the conspirators.
Johnson v. City of Fort Lauderdale, 148 F.3d 1228 (11th Cir.1998), this Court considered a challenge to §

1983 claims arising out of the same facts as § 1981 and Title VII claims also brought by the plaintiff in that

case. The defendants in Johnson argued that Title VII, with its comprehensive remedial scheme, provided

the exclusive remedy for the workplace discrimination alleged by the plaintiff, a public employee. See id.

at 1229. The defendants also asserted that if § 1983 could be used to sue for employment discrimination,

Title VII's procedural safeguards could be undermined. See id. at 1231. The County makes similar

arguments in this case to support its position that Title VII preempts a § 1985(3) conspiracy claim for

employment discrimination.

        The Johnson Court, however, rejected the defendants' arguments after considering Title VII's

structure and legislative history and finding that it reflected Congress's intent to retain § 1983 as a parallel

remedy for unconstitutional employment discrimination. See id. at 1229-31. The Court concluded that the

plaintiff's § 1983 claims were viable because "the Civil Rights Act of 1991 did not render Title VII and §

1981 the exclusive remedies for public sector employment discrimination, thereby preempting a constitutional

cause of action under § 1983." Id. at 1231. We find no principled basis to distinguish between § 1983 and

§ 1985(3) in this regard. Thus, following Johnson, we conclude that Title VII also does not preempt a

constitutional cause of action under § 1985(3).

        The County argues that a different result is required under Great American Federal Savings & Loan

Association v. Novotny, 442 U.S. 366, 99 S. Ct. 2345, 60 L. Ed. 2d 957 (1979). We disagree. The issue

addressed in Novotny was "whether the rights created by Title VII may be asserted within the remedial

framework of § 1985(3)." Id. at 377, 99 S. Ct. 2345. The Supreme Court began by noting that "Section

1985(3) provides no substantive rights itself; it merely provides a remedy for violation of the rights it

designates." Novotny, 442 U.S. at 372, 99 S. Ct. 2345. The Supreme Court proceeded to hold that § 1985(3)

may not be used to enforce rights created by Title VII. Id. at 378, 99 S. Ct. 2345. The Supreme Court

reasoned that to hold otherwise and allow plaintiffs to use § 1985(3) to enforce rights created under Title VII



        42 U.S.C. § 1985(3).
would impair the effectiveness of Title VII's comprehensive remedial scheme. Id. at 378, 99 S. Ct. 2345. The

Novotny Court did not address whether Title VII preempts a § 1985(3) claim based on rights created by the

Constitution or laws other than Title VII.

         In the present case, although Dickerson's Title VII and § 1985(3) claims arise out of the same

underlying facts, the rights which are the basis of the § 1985(3) claim are rights created by the Constitution,

not by Title VII. Indeed, Dickerson's § 1985(3) claim is based on the Fourteenth Amendment rights to equal

protection of the laws and due process. Because this case involves the assertion of constitutional rights, the

holding of Novotny simply does not apply here. Thus, consistent with our prior decision in Johnson, we hold

that Dickerson's § 1985(3) claim is not preempted by Title VII.

B.       Intracorporate Conspiracy Doctrine

         Because we find that Dickerson's § 1985(3) claim is not preempted, we turn next to the question of

whether the intracorporate conspiracy doctrine applies and precludes Dickerson's § 1985(3) conspiracy claim

in this case. Under the intracorporate conspiracy doctrine, a corporation's employees, acting as agents of the

corporation, are deemed incapable of conspiring among themselves or with the corporation. This doctrine

stems from basic agency principles that "attribute the acts of agents of a corporation to the corporation, so

that all of their acts are considered to be those of a single legal actor." Dussouy v. Gulf Coast Inv. Corp., 660
F.2d 594, 603 (5th Cir. Nov.1981); see also United States v. Hartley, 678 F.2d 961, 970 (11th Cir.1982).5

The reasoning behind the intracorporate conspiracy doctrine is that it is not possible for a single legal entity

consisting of the corporation and its agents to conspire with itself, just as it is not possible for an individual

person to conspire with himself. See Dussouy, 660 F.2d at 603 (explaining that "the multiplicity of actors

necessary to conspiracy" is negated when the agents' acts are attributed to the corporation and the corporation

and its agents are viewed as a single legal actor); Nelson Radio & Supply Co., Inc. v. Motorola, Inc., 200 F.2d
911, 914 (5th Cir.1952) (stating that "[a] corporation cannot conspire with itself any more than a private



     5
    These principles serve the policies both of allowing the corporation to act through its agents and of
holding the corporation financially responsible for such actions. See Hartley, 678 F.2d at 970; Dussouy,
660 F.2d at 603.
individual can").6 This doctrine has been applied not only to private corporations but also to public,

government entities. See Chambliss v. Foote, 562 F.2d 1015 (5th Cir.1977), aff'g, 421 F. Supp. 12, 15

(E.D.La.1976) (applying the intracorporate conspiracy doctrine to bar a § 1985(3) claim against a public

university and its officials); see also Wright v. Illinois Dept. of Children & Family Servs., 40 F.3d 1492, 1508

(7th Cir.1994) (holding that intracorporate conspiracy doctrine applies not just to private entities but also to

government agencies such as the Department of Children and Family Services); Runs After v. United States,

766 F.2d 347, 354 (8th Cir.1985) ("The Tribal Council as an entity or governmental body cannot conspire

with itself."). Against this background, we now examine Dickerson's claim.

         In order to establish a § 1985(3) conspiracy claim, Dickerson must show an agreement between "two

or more persons" to deprive him of his civil rights. 42 U.S.C. § 1985(3). On appeal, Dickerson's brief claims

that he has alleged and proven a conspiracy between County employees, including King and Krider, and DOC

employees, including Schenck. In his third amended complaint, however, Dickerson did not allege that any

DOC employee was involved in the conspiracy, and that complaint has not been either expressly or impliedly

amended to include such an allegation.7 As a result, we view the alleged civil conspiracy as involving solely

County and not DOC employees. If, under the intracorporate conspiracy doctrine, the County and its

employees are considered a single legal entity, then that single legal entity would not be capable of conspiring

with itself. In that event, Dickerson would not be able to establish that a civil conspiracy existed.




   6
   This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1, 1981. See
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc).
   7
     Although Dickerson's fourth amended complaint did allege a conspiracy involving both County and
DOC employees, we find that the district court did not abuse its discretion in not allowing Dickerson to
file that complaint. Dickerson's original complaint was filed June 6, 1996, but he did not seek leave to
file his fourth amended complaint until February 24, 1998, which was one week before the pre-trial
conference. The court did not err in finding that Dickerson had offered no satisfactory reason for his
failure to request these amendments earlier. Indeed, we agree with the district court's determination that
allowing these amendments would have resulted in undue delay and prejudice to the County. Thus, our
opinion does not address the allegations in Dickerson's fourth amended complaint.
         We find that Dickerson's § 1985(3) claim is controlled by Chambliss v. Foote, 562 F.2d 1015 (5th

Cir.1977), aff'g, 421 F. Supp. 12, 15 (E.D.La.1976).8 In Chambliss, the plaintiff, a non-tenured teacher,

brought a number of claims after the non-renewal of her employment contract, including a § 1985(3) claim

alleging that the University of New Orleans and its officials conspired to interfere with her civil rights.

Regarding the § 1985(3) claim, the district court held that "the university and its officials are considered as

constituting a single legal entity which cannot conspire with itself." Chambliss, 421 F. Supp. at 15. In other

words, the court applied the intracorporate conspiracy doctrine to shield the public university from § 1985(3)

liability in a civil conspiracy claim. This circuit's predecessor affirmed on the basis of the district court's

opinion. Chambliss, 562 F.2d at 1015.

        This case, like Chambliss, involves a § 1985(3) claim against actors who are part of a single, public

entity and who allegedly conspired to interfere with civil rights. Also like Chambliss, this case does not

involve even a single conspirator from outside that public entity and does not involve any criminal conduct.

Thus, under Chambliss, the County jail and its employees are considered to constitute a single legal entity

that cannot conspire with itself. See Chambliss, 421 F. Supp. at 15.

        Eight other circuits also have applied the intracorporate conspiracy doctrine to bar § 1985(3) claims

against defendants for interference with civil rights and held that agents acting on behalf of a single legal

entity normally cannot conspire with themselves or with the entity. See Benningfield v. City of Houston, 157
F.3d 369, 378 (5th Cir.1998), cert. denied, --- U.S. ----, 119 S. Ct. 1457, 143 L. Ed. 2d 543 (1999); Hartman



   8
    This Court is bound by earlier panel holdings, such as that in Chambliss, unless and until those
holdings are overruled en banc or by the Supreme Court. See United States v. Smith, 122 F.3d 1355,
1359 (11th Cir.1997); Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc )
(adopting all Fifth Circuit decisions prior to October 1, 1981, as binding precedent). We recognize that
this Court addressed the issue of whether the intracorporate conspiracy doctrine applies in civil rights
actions in McAndrew v. Lockheed Martin Corp., 177 F.3d 1310 (11th Cir.1999), but that decision has
been vacated, 183 F.3d 1290 (11th Cir.1999), and the appeal reheard en banc. The plaintiff in McAndrew
makes solely a § 1985(2) claim that officers of a private corporation conspired to violate his civil rights
by attempting to influence and intimidate him from testifying before a federal grand jury and then
completing the object of the conspiracy by retaliating against him after he testified. Thus, McAndrew
involves an obstruction of justice claim under § 1985(2) based on interference with federal grand jury
proceedings in a criminal investigation and does not involve a § 1985(3) claim for deprivation of an
individual's civil rights. Consequently, McAndrew will not answer the precise issue in this case.
v. Board of Trustees, 4 F.3d 465, 469-71 (7th Cir.1993); Hull v. Cuyahoga Valley Joint Vocational Sch. Dist.

Bd. of Educ., 926 F.2d 505, 509-10 (6th Cir.1991); Robison v. Canterbury Village, Inc., 848 F.2d 424, 430-

31 (3d Cir.1988); Buschi v. Kirven, 775 F.2d 1240, 1252 (4th Cir.1985); Cross v. General Motors Corp.,

721 F.2d 1152, 1156 (8th Cir.1983); Rice v. President & Fellows of Harvard College, 663 F.2d 336, 338 (1st

Cir.1981); Girard v. 94th Street & Fifth Avenue Corp., 530 F.2d 66, 70-72 (2d Cir.1976).9 Although a


   9
    Although the argument is made that the First, Third, and Tenth Circuits have rejected the doctrine in
civil rights cases, there is a significant counter-argument about the state of the law in those circuits. The
First and Third Circuits have applied the doctrine to foreclose § 1985(3) claims. See Robison v.
Canterbury Village, Inc., 848 F.2d 424, 430-31 (3d Cir.1988); Rice v. President & Fellows of Harvard
College, 663 F.2d 336, 338 (1st Cir.1981). Although the First and Third Circuits have questioned or have
limited the application of the intracorporate conspiracy doctrine in the § 1985(3) context to a greater
extent than other circuits have, these circuits have not overruled the Robison and Rice decisions directly
applying the doctrine but have continued to acknowledge the doctrine. See Stathos v. Bowden, 728 F.2d
15, 20-21 (1st Cir.1984), and Novotny v. Great Am. Fed. Sav. & Loan Ass'n, 584 F.2d 1235, 1256-59 (3d
Cir.1978), vacated on other grounds, 442 U.S. 366, 99 S. Ct. 2345, 60 L. Ed. 2d 957 (1979).

                 For example, in Stathos, the First Circuit stated generally that in the context of § 1985(3)
        claims, "we do not see why [the boundaries of the intracorporate conspiracy doctrine] should
        extend—if at all—beyond the ministerial acts of several executives needed to carry out a single
        discretionary decision." 728 F.2d at 21. The plaintiff female employees alleged that the
        defendants had violated § 1985(3) by conspiring to pay the plaintiffs less than their male
        counterparts. See id. at 17-18. The alleged conspiracy spanned more than three years. See id.
        The First Circuit ultimately concluded that the intracorporate conspiracy doctrine did not apply to
        preclude the plaintiffs' § 1985(3) conspiracy claims because the defendants' conduct "involved a
        series of acts over time going well beyond simple ratification of a managerial decision by
        directors. It consisted of joint discretionary activity—with many words and deeds—engaged in
        by each of the Commissioners." Id. at 21. In other words, the defendants' activities "went
        beyond 'a single act' of discrimination." Id. at 20 (quoting from the intracorporate conspiracy
        doctrine in Dombrowski v. Dowling, 459 F.2d 190, 196 (7th Cir.1972) ("[I]f the challenged
        conduct is essentially a single act of discrimination by a single business entity, the fact that two or
        more agents participated in the decision or in the act itself will normally not constitute the
        conspiracy contemplated by [§ 1985(3) ].")).

                 Similarly, in Novotny, the Third Circuit noted that the case before it involved more than
        "a single act of discrimination by a single business entity." 584 F.2d at 1259 n. 125. The plaintiff
        alleged that the defendant corporate officers and directors had conspired over the course of eight
        years to deprive female employees of equal employment opportunity. See id. at 1237-38, 1259 n.
        125. The Third Circuit held that the concerted action among corporate officers and directors of a
        corporation could constitute a conspiracy under § 1985(3). Id. at 1259. However, because the
        plaintiff did not allege that the corporation had participated in the conspiracy with the officers and
        directors, see id. at 1257, the Third Circuit observed that the case did not present an "occasion to
        evaluate the force of the proposition that a corporation cannot conspire with itself." Id. at 1258.
        Our holding here addresses a discrete act of discrimination in an investigation relating to one
        escape and is thus quite different from the eight year conspiracy in Novotny and the three year
        conspiracy in Stathos.
majority of the circuits have applied the doctrine in this way, the circuits have recognized exceptions to the

doctrine's applicability.

        For example, this circuit and others have recognized an exception to the doctrine for convictions

involving criminal charges of conspiracy. See United States v. American Grain & Related Ind., 763 F.2d 312,

320 (8th Cir.1985); United States v. Peters, 732 F.2d 1004, 1008 (1st Cir.1984); United States v. S & Vee

Cartage Co., 704 F.2d 914, 920 (6th Cir.1983); United States v. Hartley, 678 F.2d 961, 972 (11th Cir.1982)

(citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 603 (5th Cir.1981) as recognizing that "a corporation

can be convicted of criminal charges of conspiracy based solely on conspiracy with its own employees").

However, we do not have to decide whether this exception in criminal conspiracy cases should also apply in

a civil conspiracy action because Dickerson does not allege any criminal conduct or that the conduct here

could give rise to criminal charges of conspiracy against the County employees.

        Similarly, other circuits also have either held or considered holding corporate agents capable of

conspiring in civil rights cases when those agents act outside the scope of their employment, have an

"independent personal stake" in the corporate action, or engage in a series of discriminatory acts as opposed

to a single action. See Hartman v. Board of Trustees, 4 F.3d 465, 469-71 (7th Cir.1993) (in the context of



                 The Tenth Circuit has declined to apply the doctrine to preclude a § 1985(2) conspiracy
        claim, although observing that "even those circuits that extend the doctrine to civil rights cases
        would not apply it here" because of a generally recognized exception to the doctrine for cases in
        which a corporate agent has " 'an independent personal stake in achieving the corporation's illegal
        objective.' " Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1127 (10th Cir.1994) (quoting Buschi,
775 F.2d at 1252 (quoting Greenville Publishing Co. v. Daily Reflector, Inc., 496 F.2d 391, 399
        (4th Cir.1974))). In Brever, the Tenth Circuit also expressed agreement with circuits that have
        "severely limited or questioned" the doctrine's applicability in civil rights cases by recognizing
        specific exceptions to its application. 40 F.3d at 1127 (citing Stathos v. Bowden, 728 F.2d 15, 20-
        21 (1st Cir.1984); United States v. Hartley, 678 F.2d 961, 970-72 (11th Cir.1982); Dussouy v.
        Gulf Coast Inv. Corp., 660 F.2d 594, 603 (5th Cir.1981); Novotny v. Great Am. Fed. Sav. &
        Loan, 584 F.2d 1235, 1256-59 (3d Cir.1978)). Thus, the Tenth Circuit has not yet ruled on the
        issue in a § 1985(3) case or in a case that did not involve one of the exceptions recognized by
        most circuits.

                Lastly, the Ninth Circuit has reserved the issue regarding applicability of the
        intracorporate conspiracy doctrine to civil rights conspiracies under § 1985 for later decision. See
        Mustafa v. Clark County Sch. Dist., 157 F.3d 1169, 1181 (9th Cir.1998); Portman v. County of
        Santa Clara, 995 F.2d 898, 910 (9th Cir.1993).
a § 1985(3) claim, discussing but rejecting an exception to the intracorporate conspiracy doctrine for

corporate agents whose acts are motivated in part by "personal racial animus"); Buschi v. Kirven, 775 F.2d
1240, 1252 (4th Cir.1985) (in the context of a § 1985(3) claim, explaining that the Fourth Circuit has

recognized and adopted exceptions to the intracorporate conspiracy doctrine where corporate agents' actions

are motivated by "an independent personal stake in achieving the corporation's illegal objective" or are

unauthorized); Stathos v. Bowden, 728 F.2d 15, 20-21 (1st Cir.1984) (declining to apply the intracorporate

conspiracy doctrine to a § 1985(3) claim in which defendants' conduct "involved a series of acts over time

going well beyond simple ratification of a managerial decision by directors"). Because none of these

exceptions would apply based on the facts of this case, we do not reach the issue of whether to adopt them

in this circuit.

         Instead, we are bound to follow Chambliss and apply the intracorporate conspiracy doctrine here.

As noted earlier, Chambliss and our holding in this § 1985(3) case are also consistent with eight other circuits'

application of the doctrine. Accordingly, we conclude that Dickerson did not establish the existence of the

alleged conspiracy. Therefore, the district court should have granted the County's motion for judgment as

a matter of law on Dickerson's § 1985(3) claim.

                                              V. CONCLUSION

         For the foregoing reasons, we reverse and vacate the district court's entry of judgment for Dickerson

on the § 1985(3) claim and remand to the district court to enter final judgment for the County on Dickerson's

§ 1985(3) claim. We affirm the judgment for the County on all of Dickerson's other claims.

         AFFIRMED IN PART; REVERSED AND REMANDED IN PART.